UNITED STATES DISTRICT COURT                                                        05/03/2021
SOUTHERN DISTRICT OF NEW YORK

 JOHN DELLAPORTAS,

                                Plaintiff,

                    -against-                                   21-CV-3432 (ALC)

 EQUIFAX INFORMATION SERVICES,                               ORDER OF SERVICE
 LLC; TRANS UNION, LLC; EXPERIAN
 INFORMATION SOLUTIONS, INC.,

                                Defendants.

ANDREW L. CARTER, JR., United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue summonses as to Defendants Equifax Information

Services, LLC; Experian Information Solutions, Inc.; and Trans Union, LLC. Plaintiff is directed

to serve the summons and complaint on each Defendant within 90 days of the issuance of the

summonses. If within those 90 days, Plaintiff has not either served Defendants or requested an

extension of time to do so, the Court may dismiss the claims against Defendants under Rules 4

and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

SO ORDERED.

 Dated: May 3, 2021
        New York, New York

                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
